Whitaker, Judge,
dissenting:
I am unable to concur in the opinion of the majority. Whatever might have been the plaintiff’s right to recover if the level of the Mississippi Kiver had been raised above high-water mark, it is settled by numerous cases in the Supreme Court that it is not entitled to recover for any damage to its property, or for the destruction of it even, if the river is not raised above the high-water mark. United States v. Chicago, Milwaukee, St. Paul & P. Railroad Co., et al., 312 U. S. 592, and cases there cited; also Willink v. United States, 240 U. S. 572; United States v. Chandler-Dunbar Water Power Co., 229 U. S. 53, 62, 63; and other cases cited in the opinion of this court in Kelley’s Creek & Northwestern Railroad Co. v. United States, 100 C. Cls. 396. The findings in this case show that the level of the Mississippi Kiver was not raised above high-water mark. If it was not, the injury to plaintiff’s property is damnum absque injuria.
The majority opinion says, however, that this rule does not apply since this property was not on the riverbank of the navigable stream, but on a nonnavigable tributary. It says this holding is required by United States v. Cress, 243 U. S. 316. The authority of this case has been twice limited to its particular facts (United States v. Chicago, Milwaukee, St. Paul & P. Railroad Co., supra; United States v. Willow River Power Co., 324 U. S. 499); but the majority says it has not been overruled and that the present case is governed by it, since plaintiff’s property was not on the riverbank of the navigable stream but on a nonnavigable tributary.
This, it seems to me, makes no difference. If the Government is immune from damage to a plaintiff’s property situated on the bank of the river because it was below high-water mark, why should it not be also immune from damage to *578property on an estuary of the river a mile distant from the riverbank, if it also was below high-water mark of the navigable river? If the rule as to property on the riverbank is correct, it seems to me that it is a necessary corollary that property distant from the riverbank but within its flow also comes within the rule.
Water insists on finding its own level. It climbs an embankment if it has no outlet; if it has an outlet it flows into it; the water “backs up” into the estuary until the water in it and in the river is on the same level. This it does in the river’s natural state in times of high water, and continuously after a dam has been erected. In the natural state of the river the land on an estuary is no less inundated in times of high water than the lands adjacent to the riverbank. What the dam does is to make continuous what nature did only intermittently ; but the effect on property on the bank and on the estuary is exactly the same.
Why the defendant should be immune from liability for damage to the one and liable for damage to the other I am wholly unable to see.
I cannot imagine that the Supreme Court intended to draw such a distinction. It does not appear from the opinion in United States v. Cress, supra, whether or not the level of the navigable river was raised above high-water mark. I assume it was, since, otherwise, it appears to me this opinion would be clearly in conflict with the cases cited in United States v. Chicago, Milwaukee, St. Paul & P. Railroad Co., supra, and others.
At any rate, I am unwilling to conclude that this opinion means to draw such a distinction which to me seems so wanting in reason or logic. Unless we ascribe to it such an intention, it is clearly in conflict with later, as well as earlier, decisions of the Court.
It may be true that the original rule is wrong, that as an incident to the power to regulate commerce between the States, the Government can raise the constant level of a navigable river to its high-water mark without incurring liability to property owners on the banks of the river whose property is thereby continuously inundated, whereas before it was subject only to intermittent overflows; but if this rule is to *579be adhered to then it must follow that it does not incur liability to a property owner whose property is on an estuary of the river but within its flow in high water in the river’s natural state.
The original rule is so firmly implanted in the decisions of our courts that it should not be overturned except by Act of Congress. That being the law, I think this plaintiff is debarred from recovery.